         Case 1:19-cv-01871-TSC Document 30 Filed 06/30/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 9REN Holding S.À.R.L.,

               Plaintiff,
                                                        The Hon. Tanya S. Chutkan
        v.                                              Case No. 19-cv-1871

 Kingdom of Spain,

               Defendant.


                                     Joint Status Report
       Pursuant to the Court’s Minute Order dated September 30, 2020, Plaintiff, 9REN Holding

S.À.R.L. (“9REN”), and Defendant, the Kingdom of Spain (“Spain”) (collectively, the “Parties”),

submit this Joint Status Report regarding the ongoing annulment proceedings in 9Ren Holding

S.a.r.l. v. Kingdom of Spain, ICSID Case No. ARB/15/15 (“Annulment Proceedings”).

       Since the Parties’ June 1, 2021 Joint Status Report, no developments have occurred in the

Annulment Proceedings, which remain pending before the ICSID Annulment Committee.

Dated: June 30, 2021



Respectfully submitted,

KING & SPALDING LLP                                SQUIRE PATTON BOGGS (US) LLP

By: /s/ James E. Berger                            By: /s/ Miriam K. Harwood
James E. Berger (D.C. Bar No. 481408)              Miriam K. Harwood (PHV granted
Charlene C. Sun (D.C. Bar No. 1027854)             12/23/2019)
1185 Avenue of the Americas                        Eridania Perez-Jaquez (PHV granted
New York, NY 10036-4003                            01/15/2019)
Tel: (212) 556-2200                                Carlos E. Guzman Plascencia (PHV
Fax: (212) 556-2222                                granted 01/15/2019)
Email: jberger@kslaw.com                           30 Rockefeller Plaza, 23rd Floor
Email: csun@kslaw.com                              New York, New York, 10112
                                                   Tel.: (212) 872-9852
        Case 1:19-cv-01871-TSC Document 30 Filed 06/30/21 Page 2 of 3




Attorneys for Plaintiff                   Fax: (212) 872-9815
9REN Holding S.À.R.L.                     Email: miriam.harwood@squirepb.com
                                          eridania.perez@squirepb.com
                                          carlos.guzman@squirepb.com
                                          -and-

                                          Mitchell R. Berger (D.C. Bar No. 385467)
                                          2550 M Street, N.W.
                                          Washington, D.C. 20037
                                          Tel.: (202) 457-6000
                                          Fax: (202) 457-6315
                                          Email: mitchell.berger@squirepb.com

                                          -and-

                                          Raúl B. Mañón (PHV granted 01/15/2019)
                                          200 South Biscayne Boulevard, Suite 4700
                                          Miami, Florida 33131
                                          Tel: 305-577-7000
                                          Fax: 305-577-7001
                                          Email: raul.manon@squirepb.com

                                          Attorneys for Defendant
                                          The Kingdom of Spain




                                      2
            Case 1:19-cv-01871-TSC Document 30 Filed 06/30/21 Page 3 of 3




                                   CERTIFICATE OF SERVICE



          I hereby certify that on June 30, 2021, I electronically filed the foregoing pleading with the

Clerk of Court using the CM/ECF system and thereby served electronic copy upon counsel of

record.



                                                        /s/
                                                        Miriam K. Harwood




                                                    3
